Casey, J., concurs in part and dissents in part
in the following memorandum. Casey, J. (concurring in part and dissenting in part). In my view, an examination of the record reveals that, as a matter of law, the sole basis for defendant New York Telephone’s liability to plaintiff is subdivision 6 of section 241 of the Labor Law, which imposes upon an owner “absolute liability” for a breach of the duty created by that statute irrespective of the owner’s control of the job site (Allen v Cloutier Constr. Corp., 44 NY2d 290). Accordingly, New York Telephone’s motion for a directed verdict on its cross claim against defendant Lakelands should have been granted. As noted by the court in Allen (p 301), “[wjhile the duty imposed by section 241 may not be delegated, the burden may be shifted to the party actually responsible for the accident”. “The concept of implied indemnification is founded in the dual principles that the actual or primary tort-feasor should be liable for the consequences of his acts, and that causing a secondarily liable tort-feasor to bear the burden of paying damages would result in unjust enrichment to the primary tort-feasor. However, the law of indemnification also serves to reconcile two other legal principles: liability for fault and liability without fault (i.e., absolute or vicarious liability)” (Mauro v McCrindle, 70 AD2d 77, 81, affd on opn below 52 NY2d 719). Here, the record conclusively establishes that the sole proximate cause of the accident was the conduct of Lakelands’ truck driver who delivered the vault to the job site. While New York Telephone had an inspector on the job site, his function was to inspect the work of the various contractors to ensure that it conformed with the plans and specifications; he had no responsibility or authority to direct the manner in which the work was to be accomplished. With respect to the particular incident that caused plaintiff’s injuries, the inspector testified that he was about 20 feet from the truck, talking to the general contractor’s foreman and that he was not involved in any way with the unloading of the vault. None of the witnesses to the accident contradicted this testimony. The inspector’s only involvement in the incident occurred after the accident, when he attempted to alert Lakelands’ driver of plaintiff’s injury and rendered first aid to plaintiff. As between the two defendants, Lakelands was the actual or primary tort-feasor and the liability of New York Telephone, arising solely out of the statutorily created “absolute liability” of subdivision 6 of section 241 of the Labor Law, is wholly secondary. Under such circumstances, New York Telephone is entitled to indemnification from Lakelands (Kelly v Diesel Constr. Div. of Carl A. Morse, Inc., 35 NY2d 1), and, therefore, the motion made by New York Telephone for a directed verdict on its cross claim against Lakelands should have been granted. The majority fails to mention the evidence that is contained in this record which requires or allows submission of that issue to the jury, and I have found none. In all other respects, I agree with the conclusions reached by the majority.